 1

 2

 3                                        UNITED STATES DISTRICT COURT

 4                                     EASTERN DISTRICT OF CALIFORNIA

 5

 6       JOSE LEON HOPTON,                                         Case No.: 1:20-cv-00141-NONE-SKO

 7                           Plaintiff,
                                                                   ORDER RE: PLAINTIFF’S REQUEST FOR
 8             v.                                                  EXTENSION OF TIME

 9       FRESNO COUNTY HUMAN HEALTH                                (Doc. 10)
         SYSTEM, et al.,
10
                             Defendants.
11

12                                                              ORDER
13            The Court is in receipt of Plaintiff’s “Amended Complaint (Partial)” 1 and “Request for
14
     Exten[s]ion of Time Constraints” filed on March 23, 2020, (Doc. 10), requesting additional time in
15
     which to file an amended complaint in accordance with the Court’s screening order, (Doc. 9).
16

17            Plaintiff filed this case on January 28, 2020, alleging various unrelated claims against

18   unrelated defendants. (See Doc. 1.) On March 3, 2020, the Court screened Plaintiff’s complaint

19   pursuant to 28 U.S.C. § 1915. (Doc. 9.) The Court found that Plaintiff failed to state a cognizable
20
     claim but granted Plaintiff leave to file a first amended complaint within 21 days of the date of
21
     service of the screening order. (Id. at 15.) The Court also advised Plaintiff that he must include
22
     only related claims and defendants in any amended complaint and must file the other claims in
23

24

25   1
       Although the heading of Plaintiff’s filing includes the words “Amended Complaint (Partial),” (see Doc. 10 at 1), the
     filing is almost entirely devoted to Plaintiff’s request for an extension. The only part of the filing that discusses the
26   allegations relevant to an amended complaint is on pages 1–2, where Plaintiff lists additional defendants he intends to
     name in the amended complaint. (See id. at 1–2.) Plaintiff is therefore advised that his March 23, 2020 filing, (Doc.
27   10), is construed solely as a request for an extension of time and the contents of the filing will not be considered
     as part of any amended complaint. If Plaintiff elects to file an amended complaint, the document must be “complete
28   in itself without reference to” the original complaint or the March 23, 2020 filing. See E.D. Cal. L.R. 220; Lacey v.
     Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012) (en banc).
 1   separate cases, if desired. (See id.)
 2
              In his request for an extension of time, Plaintiff states he will be unable to file an amended
 3
     complaint by the deadline set forth in the Court’s screening order because he needs additional time
 4

 5   to collect documentation regarding the allegations in the complaint. (Doc. 10 at 1, 3–4.) Plaintiff

 6   also advises the Court that his amended complaint in this case will include only claims and

 7   defendants related to his child custody proceedings. (Id. at 2.)
 8
              For good cause shown, the Court GRANTS Plaintiff’s request for an extension of time in
 9
     which to file an amended complaint. Plaintiff SHALL file either an amended complaint or a
10

11   notice of voluntary dismissal by no later than May 8, 2020.

12

13   IT IS SO ORDERED.

14
     Dated:     March 25, 2020                                      /s/   Sheila K. Oberto              .
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
